Title: From Thomas Jefferson to Harry Innes, 4 July 1800
From: Jefferson, Thomas
To: Innes, Harry



Dear Sir
Monticello July 4. 1800.

This will be handed you by mr Monroe, a relation of our governor, who proposes to pay a visit to Kentuckey to look out for a settlement. he is a lawyer of reputation, a very honest man, and good republican. having no acquaintance in your state, I take the liberty of recommending him to your attentions & counsel, which the worth of his character will fully justify. we have no particular news but what you also have from the newspapers. mr Monroe will be able to give you the state of the public mind with us. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

